UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7203


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT WESLEY CLAYTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:07-cr-00101-MR-2; 1:12-cv-00109-MR)


Submitted:   January 22, 2015             Decided:   January 26, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Wesley Clayton, Appellant Pro Se.     Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert      Wesley    Clayton        seeks    to       appeal    the       district

court’s      order   denying       relief     on    his    28    U.S.C.       § 2255       (2012)

motion.      The order is not appealable unless a circuit justice or

judge     issues     a        certificate     of     appealability.                 28     U.S.C.

§ 2253(c)(1)(B) (2012).             A certificate of appealability will not

issue     absent     “a       substantial      showing          of     the    denial       of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                        When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by       demonstrating        that    reasonable         jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El      v.   Cockrell,          537 U.S. 322,       336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                   Slack,
529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Clayton has not made the requisite showing.                               Accordingly,

we    deny   leave       to    proceed   in   forma        pauperis,         deny    Clayton’s

motion to appoint counsel, deny a certificate of appealability,

and dismiss the appeal.              We dispense with oral argument because

the facts and legal contentions are adequately presented in the

                                              2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3